The facts in this case are very similar to the facts in the case of Alex Gilbreath v. V.H. Copeland, 77 So. 58.1
Copeland held a note and crop mortgage executed by Cleveland; some of the cotton covered by that note and mortgage was sold by Cleveland to the appellant; at the time of the sale, one Moon was the owner of the note and mortgage, having acquired same by purchase and transfer from Copeland; after the alleged purchase and conversion of the cotton by the appellant, Copeland reacquired the note and mortgage, by purchase from Moon, and thereafter instituted this action in trover against the appellant for the alleged conversion which the undisputed evidence shows took place while Moon owned the mortgage.
We are of the opinion that, under the facts stated, the learned trial court erred in giving the general affirmative charge requested in writing by the appellee, the plaintiff in the court below, and that the same charge requested by the appellant should have been given. Alex Gilbreath v. V.H. Copeland, supra.
Reversed and remanded.
1 Ante, p. 220.